DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-26, in the reply filed on 10/17/2022 is acknowledged.
Claims 1-11 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0070] it is suggested to amend “Si3N4” to “Si3N4” in order to ensure consistency in the subscript throughout the disclosure.  Appropriate correction is required.
Claim Objections
Claims 15, 19-20 and 24-26 are objected to because of the following informalities:  
In reference to claim 15, it is suggested to (1) in line 2 amend “the chemical” to “a chemical”; (2) in line 2 amend “the L*” to “a L*”; (3) in line 2 after “parameter” insert “,”; (4) in line 3 after “standard” and before “of said” insert “,” and (5) in line 3 amend “an interference” to “said interference”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
In reference to claim 19, it is suggested to (1) in line 2 amend “the a* and b* parameters” to “an a* parameter and a b* parameter” and (2) in line 4 amend “an interference” to “said interference”, in order to ensure consistency in the claim language. Appropriate correction is required. 
In reference to claim 20, in line 3 after “from” and before “dielectric”, delete “the”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
In reference to claims 24-26, in each of lines 2 amend “Crc” to “CrC”, as it appears the lower case “c” is a typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 12, the limitation “a thickness depending on said colour with an interference phenomenon of said coating” is recited in lines 8-9. The limitation is defining an aspect of the invention (i.e., thickness) that depends upon an object that is variable (i.e., said colour with an interference phenomenon of said coating) without specifying a color. For the purpose of compact prosecution, given that the Specification at [0072] disclosed to obtain an interference colour the thickness of the stack is between 50 to 200 nm, the limitation “the stack having a thickness depending on said colour with an interference phenomenon of said coating” will be interpreted as the stack has a thickness of 50 to 200 nm. However, clarification is requested. 
Regarding dependent claims 13-26 these claims do not remedy the deficiencies of parent claim 12 noted above, and are rejected for the same rationale.
In reference to claim 15, the limitation “the chemical nature of said first layer depends on the L* parameter” is recited in lines 2-3. The limitation is defining an aspect of the invention (i.e., chemical nature of said first layer) that depends upon an object that is variable (i.e., the L* parameter), without specifying a relationship of the L* parameter to the color of the coating. For the purpose of compact prosecution, any material listed in claim 14 will be interpreted as a chemical nature having a L* parameter according to the CIELAB standard of said colour with an interference phenomenon of said coating. However, clarification is requested.
In reference to claim 19, the limitation “the thickness of each of said at least two semi-transparent layers of the stack depend on the a* and b* parameters, according to the CIELAB standard, of said colour with an interference phenomenon of the coating” is recited in lines 2-4. The limitation is defining an aspect of the invention (i.e., thickness) that depends upon an object that is variable (i.e., a* and b* parameters) without specifying a relationship between the interference color and the a* and b* parameters or the thickness and the interference color. For the purpose of compact prosecution, given that the Specification at [0072] discloses to obtain an interference color the thickness of the stack is between 50 to 200 nm, the limitation will be interpreted as the stack has a thickness of 50 to 200 nm. However, clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2013/0029174) (Chiang) in view of Boccard et al. (US 2019/0078209) (Boccard), with claim 22 taken in further view of evidence by The role of nanoparticles in visible transparent nanocomposites (Druffel).
The examiner has provided the non-patent literature document, Druffel. The citation of prior art in the rejection refers to the provided document.
In reference to claims 12-14, 17-18, 20-21 and 23, Chiang discloses a coated article including a substrate, an anti-corrosion layer and a decorative layer formed on the anti-corrosion layer ([0009]; [0012]) (corresponding to an item comprising a substrate and a coating having a colour with an interference effect for the decoration and/or protection of daid item; said coating including: a first layer covering at least partially at least one surface of the substrate). The decorative layer is composed of a compound selected from the group consisting of carbide of titanium, chromium, or zirconium, nitride of titanium, chromium or zirconium and has a thickness of about 400 nm to about 600 nm ([0012]) (corresponding to said first layer is a metal layer or a ceramic layer; said first layer is a layer of TIN, TiC, ZrN, ZrC, CrN. CrC; the first layer has a thickness greater than 450 nm).
Chiang does not explicitly disclose a stack of at least two semi-transparent layers covering said decorative layer (i.e., first layer), as presently claimed.
Boccard discloses a protective coating for a watch component, wherein the component is covered with any kind of decorative layer and the entire surface of the component is coated with the protective atomic layer deposition (ALD) coating ([0001]; [0051]; [0059]). The protective coating protects the component against gaseous environment, from air, water and in general corrosion without altering its properties, especially its optical and geometrical properties ([0025]).
Boccard teaches the protective ALD coating comprises alternating nanolaminated layers of aluminum oxide and titanium oxide ([0064]) (corresponding to a stack of at least two semi-transparent layers deposited by ALD (Atomic Layer Deposition) method covering said first layer; said at least two semi-transparent layers of the stack are of different chemical natures and/or have a different refractive index; said at least two semi-transparent layers of the stack are layers of a material selected from the dielectric, semi-conductor, metal or ceramic material; said at least two semi-transparent layers of the stack are layers of a material selected from Al2O3, TiO2). The coating has a coating thickness of 100 nm or less in order to avoid a visible color change of the surface caused by the ALD coating and 5 nm or more to start to protect the substrate ([0075]) (corresponding to said stack of at least two semi-transparent layers deposited by an ALD method has a thickness between 50 nm and 200 nm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In light of the motivation of Boccard, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include the protective ALD coating on the decorative layer of Chiang, in order to provide the coated article  protection against gaseous environment, from air, water and in general corrosion without altering its properties, especially its optical and geometrical properties.
Given that the decorative layer and the protective ALD coating of Chiang in view of Boccard are substantially identical to the presently claimed first layer and stack in composition and structure, it is clear that the decorative layer of Chiang in view of Boccard would intrinsically be opaque and the protective ALD coating of Chiang in view of Boccard would intrinsically be semi-transparent and capable of having a thickness depending on the color with an interference phenomenon of said coating. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Further, claims 12 defines the product by how the product was made (i.e., deposited by an ALD (atomic layer deposition).  Thus, claim 12 is product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113. 
In the present case, the recited steps imply a structure having a stack of at least two semi-transparent layers. Chiang in view of Boccard suggests such a product.
In reference to claim 15, Chiang in view of Boccard discloses the limitations of claim 12, as discussed above. 
Given that the decorative layer of Chiang in view of Boccard is substantially identical to the present claimed first layer in composition and structure, it is clear that the decorative layer of Chiang in view of Boccard would intrinsically be capable of having a chemical structure depending on the L* parameter according to the CIELAB standard of said colour with an interference phenomenon of said coating.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 16, Chiang in view of Boccard discloses the limitations of claim 12, as discussed above. Chiang further teaches the decorative layer is formed by a vacuum sputtering process ([0012]) (corresponding to the fist layer is deposited by a PVD method). However, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
In reference to claim 19,  Chiang in view of Boccard teaches the limitations of claim 12, as discussed above. 
Given that the protective ALD coating of Chiang in view of Boccard is substantially identical to the present claimed stack in composition and structure, it is clear that the protective ALD coating of Chiang in view of Boccard would intrinsically be capable of having a thickness depending on the a* and b* parameters, according to the CIELAB standard, of said colour with an interference phenomenon of said coating.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 22,Chiang in view of Boccard teaches the limitations of claim 12, as discussed above.  Chiang in view of Boccard teaches the protective ALD coating comprises alternating nanolaminated layers of aluminum oxide and titanium oxide (Boccard, [0064]). As evidence by Druffel Al2O3 has a refractive index of 1.62 @ 600 nm and TiO2 has a refractive index of 2.2-2.7 @ 550 nm (Introduction, Table 1). Therefore, it is clear the protective coating  includes a layer of TiO2 with a refractive index greater than 2 and a layer of Al2O3 with a refractive index less than 2 (corresponding to a first semi-transparent layer of said at least two semi-transparent layers of the stack has a refractive index less than 2 and wherein a second semi-transparent layer of said at least two semi-transparent layers of the stack has a refractive index greater than 2).
In reference to claims 24-25, Chiang in view of Boccard teaches the limitations of claim 12, as discussed above.  Chiang in view of Boccard discloses the decorative layer is a carbide of chromium having a thickness of about 400 nm to 600 nm (Chiang, [0012]) (corresponding to said first opaque layer of the coating is a layer of Crc having a thickness equal to 500 nm).
	Chiang in view of Boccard further discloses the protective ALD coating comprises alternating nanolaminated layers of aluminum oxide and titanium oxide (Boccard, [0064]) (corresponding to a second semi-transparent layer of TiO2 and a third semi-transparent layer of Al2O3; a second semi-transparent layer of Al2O3 and a third semi-transparent layer of TiO2).
	Chiang in view of Boccard teaches the coating has a coating thickness of 100 nm or less in order to avoid a visible color change of the surface caused by the ALD coating and 5 nm or more to start to protect the substrate (Boccard, [0075]). Thus, Chiang in view of Boccard teaches the thickness of the coating in a range which overlaps the presently claimed thicknesses, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Chiang in view of Boccard, because overlapping ranges have been held to establish prima facie obviousness.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 12-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Furusato (US 2021/0063968), with claim 22 taken in view of evidence by Druffel.
In reference to claims 12-15, 18-21 and 23, Furusato discloses a watch component including a base and a decorative film including a color absorption film and a color adjustment film ([0006]) (corresponding to an item comprising a substrate and a coating have a colour with an interference effect for the decoration and/or protection of said item). The color absorption film is disposed on a surface side of the base material and is constituted by a film containing nitride, carbide or metal ([0032]) (corresponding to a first opaque layer covering at least partially at least one surface of the substrate; said first layer is a metal layer or a ceramic layer).
The color adjustment film is disposed on the surface side of the base material, wherein the color adsorption film is between the base material and the color adjustment film ([0038]; FIG. 2; FIG. 3). The color adjustment film is an oxide layer that is two or more layers, wherein the plurality of oxide layers are layers constituted by materials different from each other ([0039]-[0043]) (corresponding to a stack of at least two semi-transparent layers covering said first layer; said at least two semi-transparent layers of the stack are of different chemical natures). 
Furusato teaches the color absorption film is one of TiN, CrN, TiC, CrC or a metal of Ag, Pt, Au, Cu, Al, Cr, Sn, Fe, Ti and alloys thereof ([0032]) and the color adjustment film is a material including at least one oxide selected from the group consisting of Ta2O5, SiO2, TiO2, Al2O3, ZrO2, Nb2O5, and HfO2 ([0039]-[0040]) (corresponding to said at least two semi-transparent layers of the stack are layers of material selected from the dielectric, semi-conductor, metal or ceramic materials).
Given that Furusato discloses the material for each of the color absorption film and color adjustment film that overlaps the presently claimed first layer and stack of at least two semi-transparent layers, including TiN, CrN, TiC and CrC for the color absorption film and 
Ta2O5, SiO2, TiO2, Al2O3, ZrO2 and HfO2 for the color adjustment film, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the TiN, CrN, TiC or CrC for the color absorption film and Ta2O5, SiO2, TiO2, Al2O3, ZrO2 and HfO2 for the color adjustment film, which is both disclosed by Furusato and encompassed within the scope of the present claims (corresponding to said first layer is a layer of TiN, TiC, CrN, CrC; said at least two semi-transparent layers of the stack are layers of  material selected from: Al2O3, TiO2, SiO2,Ta2O5, HfO2, ZrO2).
Furusato further teaches the decorative film has a thickness of equal to or greater than 0.3 µm and equal to or less than 0.5 µm (i.e., 300 nm to 500 nm) ([0029]). When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, it would have been obvious to one of ordinary skill in the art to have the thickness of the color absorption film be 150 nm to 250 nm and the thickness of the color adjustment film be 150 nm to 250 nm (i.e., 300/2 = 150; 500/2 = 250) (corresponding to said stack of at least two semi-transparent layers has a thickness between 50 nm and 200 nm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that the color absorption film and the color adjustment film of Furusato are substantially identical to the present claimed first layer and stack in composition and structure, it is clear that the color absorption film would inherently be opaque and have a chemical nature that depends on the L* parameter according to the CIELAB standard of said color with an interference phenomenon of said decorative film and the color adjustment film would inherently be semi-transparent and have a thickness depending on said colour with an interference phenomenon of said decorative film.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Further, claim 12 defines the product by how the product was made (i.e., deposited by an ALD (atomic layer deposition).  Thus, claim 12 is product-by-process claims.
For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113. 
In the present case, the recited steps imply a structure having a stack of at least two semi-transparent layers. Furusato suggests such a product.
In reference to claim 16, Furusato teaches the limitations of claim 12, as discussed above. 
Furusato discloses the method for forming the color absorption film is not particularly limited, and examples thereof include ion assisted deposition, ion plating deposition, vacuum deposition and sputtering ([0035]) (corresponding to the first layer is deposited by a PVD method), it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Furusato meets the requirements of the claimed product, Furusato clearly meets the requirements of the present claim.  
In reference to claim 22, Furusato teaches the limitations of claim 12, as discussed above. Furusato further teaches the color adjustment film includes alternating layers of TiO2 and Al2O3 ([0074]). As evidence by Druffel Al2O3 has a refractive index of 1.62 @ 600 nm and TiO2 has a refractive index of 2.2-2.7 @ 550 nm (Introduction, Table 1). Therefore, it is clear the color adjustment film includes a layer of TiO2 with a refractive index greater than 2 and a layer of Al2O3 with a refractive index less than 2 (corresponding to a first semi-transparent layer of said at least two semi-transparent layers of the stack has a refractive index less than 2 and wherein a second semi-transparent layer of said at least two semi-transparent layers of the stack has a refractive index greater than 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784